DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Disposition of the Claims
	Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-17 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
If the incident light is linearly or circularly polarized, it converts between the two states. Otherwise, unpolarized light is merely phase delayed. 
These rejections are obviated by substituting the second polarizer for a “quarter wave plate”, and/or specifying the incident polarization(s) of the light incident to the second polarizer, such that the operation of the second polarizer (i.e. acts as a polarizer only on light already linearly or circularly polarized) is properly supported.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 14 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 14, the instant claim requires the second polarizer be a quarter wave retarder. Quarter wave retarders introduce a phase delay (90 degrees per se one quarter wavelength) and convert a linear polarized beam to circular polarization when incident at a prescribed angle, but do not intrinsically polarize an unpolarized beam. The claim is a contradiction in terms insofar as the incident polarization is unspecified, thus the scope is unclear. The rejection is obviated by specifying the incident polarization.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 aresummarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5, 7, 11, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yun ‘045 (US 20190384045 A1) in view of Sung (US 20180107000 A1).
Regarding claim 1, Yun ‘045 teaches a display system (Fig. 1A, ¶21-39), comprising: 
a first polarizer element (80) arranged to polarize background light received at the display system (Fig. 1A); 
a display (10) arranged in-line with the first polarizer element (80), wherein the display is configured to emit light forming an augmented reality (AR) object (11);
a beam splitter (50) arranged to receive the emitted light and the background light (Fig. 1A); 
a second polarizer element (100 or 70), wherein the beam splitter (50) is disposed between the display (10) and the second polarizer element (41); and 
a selective mirror (60) configured to permit a first polarization of light to pass therethrough but reflect a second polarization of light (¶27);
[when 70 is chosen as the second polarizer:] wherein the second polarizer element is between the beam splitter and the selective mirror (Fig. 1A, 70 between 50 and 60).
Yun ‘045 does not explicitly show permitting at least a portion of the background light to pass through the display, wherein, after passing through the display the background light has a different polarization than the emitted light.
Sung explicitly shows permitting at least a portion of the background light to pass through the display (Fig. 13, L23 through TD10), wherein, after passing through the display the background light has a different polarization than the emitted light (Fig. 13, L13 polarized out of the page, L23 polarized in the plane of the page), or wherein the second polarizer element is between the beam splitter and the selective mirror.
Sung to overlay background light with the image of Yun ‘045 and thereby provide an augmented reality scene to the viewer.
Regarding claim 5, the modified Yun ‘045 teaches the display system of claim 1, and further discloses wherein the beam splitter is curved to collimate the emitted light that reflects off the selective mirror (Fig. 1A, curved 50 provides collimated beam at 110).
Regarding claim 7, the modified Yun ‘045 teaches the display system of claim 1, but does not explicitly show wherein the display is a transparent light emitting diode (LED) display (Sung, ¶131).
Regarding claim 11, Yun ‘045 teaches an augmented reality (AR) device (Fig. 1A, ¶21-39) comprising: 
a first polarizer element (80); 
a display (10) arranged to receive background, wherein the display is configured to emit light forming an AR object (Fig. 1A); 
a beam splitter (50) arranged to receive the emitted light and the background light (Fig. 1A); 
a second polarizer element (100; or 70 in view of claim 14 as best understood), wherein the beam splitter is disposed between the display and the second polarizer element (Fig. 1A); and 
a selective mirror (60) wherein the emitted light and the background light have orthogonal polarizations (inherent to operation of reflective polarizer).
[when 70 is chosen as the second polarizer:] wherein the second polarizer element is between the beam splitter and the selective mirror (Fig. 1A, 70 between 50 and 60).
	Yun ‘045 does not explicitly show the first polarizer arranged to polarize background light received at the AR device, or that the display is transparent and permits to pass through, the background light.
Sung explicitly shows the first polarizer (P15) arranged to polarize background light (L23) received at the AR device (Fig. 13), and that the display (TD10) is transparent and permits to pass through, the background light (Fig. 13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the optics of Sung to overlay background light with the image of Yun ‘045 and thereby provide an augmented reality scene to the viewer.
Regarding claim 12, the modified Yun ‘045 teaches the AR device of claim 11, and further discloses wherein the beam splitter is curved to collimate the emitted light that reflects off the selective mirror (Fig. 1A, curved 50 provides collimated beam at 110).
Regarding claim 14, the modified Yun ‘045 teaches the AR device of claim 11, and further discloses wherein the second polarizer element is a quarter wave retarder (Fig. 1A, 70, ¶28).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modified Yun ‘045 as applied to claim 1 above, and further in view of Ambur (US 9555589 B1) and Oh (US 11036109 B2).
Regarding claim 10, the modified Yun ‘045 teaches the display system of claim 1, the modified Yun ‘045 explicitly shows the display comprises an LCD (¶118).
The modified Yun ‘045 does not explicitly show wherein the display comprises: a polymer dispersed liquid crystal (PDLC) panel that is configured to turn on and off to selectively permit the background light to pass therethrough; a transparent light guide.
Ambur explicitly shows wherein the display comprises: a polymer dispersed liquid crystal (PDLC) panel that is configured to turn on and off to selectively permit the background light to pass therethrough (C. 11, 52-58). Oh shows a PDLC laminate on a transparent light guide (Fig. 30, EyePiece, with the LC layer laminated thereon, EyePiece’s light guide(s) detailed in Fig. 6, light guides 1190 etc.).
Ambur and Oh and controlled background light flux through the device of the modified Yun ‘045 for the purpose of reversibly augmenting the view projected to the viewer for, e.g. full VR versus a scene overlay.

Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yun ‘045 (US 20190384045 A1) in view of Ruhle (US 20070070508 A1) and Sung (US 20180107000 A1).
Regarding claim 18, Yun ‘045 teaches a method, comprising: 
emitting light (display 10) to form an AR object (11); 
passing the light through a beam splitter (50); 
passing the light through a selective mirror (60); 
reflecting the emitted light from the selective mirror (60) back towards the beam splitter (50); and 
collimating the reflected emitted light at the beam splitter (Fig. 1A, providing collimated light beam at 110 after reflection from 50); and 
passing the collimated emitted light through the selective mirror (Fig. 1A, light reflected from 50 passes through selective mirror 60).
Yun ‘045 does not explicitly show polarizing background light entering an AR display system from an environment; that the image is overlayed on a view of the environment, or wherein the background light has a polarization that is orthogonal to a polarization of the emitted light; or changing the emitted light’s polarization to the polarization of the background light; or that the beamsplitter provides the entirety of the collimation.
Sung explicitly shows polarizing background light (L23) entering an AR display system from an environment (¶127-128); that the image is overlayed on a view of the environment (Fig. 13), wherein ¶128, 1-1th vs. 2-1th). Ruhle teaches that it is conventional to provide all the collimation at the beamsplitter (¶31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yun ‘045 with the optics of Sung to admit orthogonally polarized background and emitted light such that, when reflected by the reflective polarizer (60) back through the quarter wave plate (70) and off the beam splitter (50), thus changing the emitted light’s polarization to the polarization of the background light, for the purpose of superimposing the background and emitted light and providing an augmented reality scene to the user. Furthermore a reduction in the number of components (i.e. lenses) would be obvious to one of ordinary skill in the art by following the teachings of Ruhle to modify the optics of the modified Yun ‘045.
Regarding claim 19, the modified Yun ‘045 teaches the method of claim 18, and further discloses further comprising, after the background light and the emitted light pass through the beam splitter (50): altering the polarizations of the background light and the emitted light (by the waveplate 70).
Regarding claim 20, the modified Yun ‘045 teaches the method of claim 18, and further discloses wherein the beam splitter is curved in a direction towards the selective mirror (Fig. 1A).

Allowable Subject Matter
Claims 2, 3, 4, 6, 8, 9, 13, 15, 16, 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 2, the modified Yun ‘045 teaches the display system of claim 1, but does not explicitly show further comprising: a mask disposed between the display and the beam splitter, wherein the mask comprises a plurality of controllable polarizers for polarizing the emitted light.
Regarding claim 3, the modified Yun ‘045 teaches the display system of claim 2, but does not explicitly show wherein the mask is configured to (i) select a first subset of the plurality of controllable polarizers that are aligned with emitters in the display that are configured to generate the emitted light and (ii) select a second subset of plurality of controllable polarizers aligned with spaces between the emitters.
Regarding claim 4, the modified Yun ‘045 teaches the display system of claim 3, but does not explicitly show wherein the first subset polarizes the emitted light with a first circular polarization and wherein the first polarizer element polarizes the background light with a second circular polarization that is different from the first circular polarization.
Regarding claim 6, the modified Yun ‘045 teaches the display system of claim 5, but does not explicitly show wherein the beam splitter causes an orthogonal change of the polarization of the emitted light when collimating the emitted light.
Regarding claim 8, the modified Yun ‘045 teaches the display system of claim 1, but does not explicitly show further comprising: an occluder disposed between the display and the first polarizer element, wherein the occluder comprises pixels that are selectively activated to produce occluded regions that block the background light.
Regarding claim 9, the modified Yun ‘045 teaches the display system of claim 8, but does not explicitly show wherein the occluder further comprises: a transparent panel comprising the pixels; an analyzer; and a quarter wave retarder, wherein the analyzer is disposed between the transparent panel and the quarter wave retarder.
Regarding claim 13, the modified Yun ‘045 teaches the AR device of claim 12, but does not explicitly show wherein the beam splitter causes an orthogonal change of the polarization of the emitted light when collimating the emitted light such that the emitted light has the same polarization as the background light when the background light passes through the beam splitter.
Regarding claim 15, the modified Yun ‘045 teaches the AR device of claim 11, but does not explicitly show wherein the first polarizer element permits the background light with a first circular polarization to pass therethrough, and wherein the emitted light, when passing through the beam splitter, has a second circular polarization orthogonal to the first circular polarization.
Regarding claim 16, the modified Yun ‘045 teaches the AR device of claim 11, but does not explicitly show further comprising: a mask disposed between the display and the beam splitter, wherein the mask comprises a plurality of controllable polarizers for polarizing the emitted light to a polarization that is orthogonal to a polarization of the background light passing through the display.
Regarding claim 17, the modified Yun ‘045 teaches the AR device of claim 11, but does not explicitly show further comprising: an occluder disposed between the display and the first polarizer element, wherein the occluder comprises pixels that are selectively activated to produce occluded regions that block the background light.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLIN X BEATTY whose telephone number is (571)270-1255.  The examiner can normally be reached on M - F, 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COLLIN X BEATTY/               Primary Examiner, Art Unit 2872